UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6882


BRODERICK PATTERSON,

                 Plaintiff - Appellant,

          v.

LIAM KENNEDY, Eastern Correctional Institution; DAYTON
REXRODE, Eastern Correctional Institution; KATHLEEN GREEN,
Warden, Eastern Correctional Institution; JEFFREY KESTLER,
Sergeant, Eastern Correctional Institution; DANIEL BARNES,
Captain, Eastern Correctional Institution,

                 Defendants - Appellees,

          and

J. ROLLEY;      LA-TRICIA   TAYLOR;   ROBERT   HANKE;   CHRISTOPHER
MCREEDY,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-02487-DKC)


Submitted:   October 22, 2013                Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Broderick Patterson, Appellant Pro Se.    Stephanie Judith Lane-
Weber, Assistant Attorney General, Siobhan Kelly Madison, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Broderick       Patterson     appeals          the    district      court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the    record     and       find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Patterson   v.     Kennedy,       No.    8:11-cv-02487-DKC         (D.   Md.

filed June 25, 2012 & entered June 26, 2012; Apr. 30, 2013).                          We

dispense    with     oral     argument    because          the    facts   and    legal

contentions    are   adequately     presented         in    the    materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          3